       Case 1:20-cv-03304-DKC Document 16-1 Filed 12/07/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT COURT OF MARYLAND

ERIC CALL, et al.,                           *

      Plaintiffs,                            *

      v.                                     *        Civil Case No. 1:20-cv-3304-DKC

WOODROW JONES III, et al.,                   *

      Defendants.                            *

*     *      *        *    *      *      *       *     *     *      *      *      *         *
                    DEFENDANTS’ MEMORNDUM IN SUPPORT OF
                      MOTION TO DISMISS THE COMPLAINT

      Defendants Woodrow Jones III, Secretary of the Maryland Department of State

Police, and Brian Frosh, Attorney General of Maryland, have moved to dismiss the

complaint in this action for failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6). The plaintiffs’ claim — that

Maryland’s requirement that individuals seeking a permit to carry a handgun must

demonstrate a “good and substantial reason” to do so violates the Second Amendment to

the United States Constitution — fails to state a claim upon which relief can be granted

because the Fourth Circuit Court of Appeals in Woollard v. Gallagher, 712 F.3d 865 (4th

Cir. 2013) held that the application of the “good and substantial reason” requirement did

not violate the Second Amendment. Because the Fourth Circuit’s decision in Woollard is

controlling here, the complaint must be dismissed with prejudice.



                                             1
        Case 1:20-cv-03304-DKC Document 16-1 Filed 12/07/20 Page 2 of 8



                               FACTUAL BACKGROUND

       Subject to numerous exceptions, Maryland law generally makes it a misdemeanor

to wear, carry, or transport a handgun on one’s person or in a vehicle. Md. Code Ann.,

Criminal Law (“CL”) § 4-203(a).1 Exceptions include the wear, carry, or transport of a

handgun:

           • in one’s home or business or on property one owns, CL § 4-203(b)(6);

           • in connection with, among other activities, hunting, trapping, a target shoot,
             formal or informal target practice, a sport shooting event, certain firearms
             and hunter safety classes, or an organized military activity, CL § 4-203(b)(4);

           • in the moving of a gun collection for exhibition by a bona fide gun collector,
             CL § 4-203(b)(5);

           • by a supervisory employee in the course of business under certain conditions,
             CL § 4-203(b)(7); and

           • while transporting the handgun between places or activities where the
             individual is allowed to possess it, CL § 4-203(b)(3).

Maryland law generally requires an individual who wants to wear and carry a handgun:

(i) in public; (ii) outside of these and other protected places; and (iii) apart from these and

other protected activities, to apply for a permit to do so. CL § 4-203(b)(2).

       An individual is eligible to obtain a handgun wear and carry permit (a “Permit”) if

that person is an adult who has not been convicted of certain criminal offenses, is not

presently an alcoholic, addict, or habitual drug user, and, based on an investigation by the

MSP: (1) has not exhibited a propensity for violence or instability that may render his/her



1
 The criminal and permit statutes relevant to this case apply only to handguns. Maryland’s
permit laws do not apply to other firearms, including rifles, shotguns, or other “long guns.”

                                              2
        Case 1:20-cv-03304-DKC Document 16-1 Filed 12/07/20 Page 3 of 8



possession of a handgun a danger; and (2) “has good and substantial reason to wear, carry,

or transport a handgun, such as a finding that the permit is necessary as a reasonable

precaution against apprehended danger.” Md. Code Ann, Public Safety (“PS”) § 5-306(a)

(the “Permit Statute”). It is the last of these conditions, the good and substantial reason

requirement, that Plaintiffs challenges in this lawsuit.

       Plaintiffs Call, Mehl and Harrison applied for and were denied a permit on the basis

that they did not have a “good and substantial reason” to wear, carry or transport a handgun.

Complaint ¶¶ 20, 23, 25, 28, 30, 33. The organization Plaintiffs have members who intend

and desire to keep and bear arms outside the home. Complaint ¶ 35.

       The plaintiffs assert that the “good and substantial reason” requirement effectively

bans typical law-abiding citizens of Maryland from carrying handguns outside the home

for self-defense and so violates the Second Amendment.


                                STANDARD OF REVIEW

       To survive a motion to dismiss for failure to state a claim on which relief can be

granted, “a complaint must contain sufficient factual matter, accepted as true, ‘to state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although the Court is

required to “‘take the facts in the light most favorable to the plaintiff,’” the Court “need

not accept legal conclusions couched as facts or ‘unwarranted inferences, unreasonable

conclusions, or arguments.’” Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir.

2012) (quoting Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (internal citation


                                              3
        Case 1:20-cv-03304-DKC Document 16-1 Filed 12/07/20 Page 4 of 8



omitted)). “While legal conclusions can provide the framework of a complaint, they must

be supported by factual allegations.” Iqbal, 556 U.S. at 679.


                                      ARGUMENT

       THE PLAINTIFFS’ CHALLENGE TO THE “GOOD AND SUBSTANTIAL
       REASON” REQUIREMENT OF MARYLAND’S HANDGUN PERMIT LAW
       FAILS TO STATE A CLAIM ON WHICH RELIEF CAN BE GRANTED BECAUSE
       IT IS FORECLOSED BY THE WOOLLARD DECISION.

       Plaintiffs acknowledge that goal that they seek is contrary to the ruling in Woollard.

Complaint ¶ 6. However, they argue that Woollard should be overruled in light of the

decision in Wrenn v. District of Columbia, 864 F.3d 650 (D.C. Cir. 2017) and are seeking

a declaration from this court that Maryland’s “good and substantial reason” requirement

violates the Second Amendment. Plaintiffs cannot be granted the relief they seek.

       This court is bound by applicable Fourth Circuit precedent, and the holding in

Woollard is clearly controlling in this case. Woollard, like the plaintiffs here, argued that

the “good and substantial reason requirement” for obtaining a permit violated the Second

Amendment. The Fourth Circuit assumed that Woollard’s Second Amendment right was

burdened by the “good and substantial reason” requirement, but held that the State had

demonstrated that the requirement “is reasonably adapted to Maryland’s significant

interests in protecting public safety and preventing crime” and satisfied the applicable

intermediate scrutiny standard. 712 F. 3d at 882.

       The application of the Woollard decision forecloses plaintiffs’ challenge.

Moreover, a re-evaluation of Woollard in light of the D.C. Circuit’s decision in Wrenn, is

unnecessary. Wrenn held that the individual right to carry common firearms beyond the

                                             4
       Case 1:20-cv-03304-DKC Document 16-1 Filed 12/07/20 Page 5 of 8



home for self-defense falls within the core of the Second Amendment’s protections. The

Fourth Circuit in Woollard declined to decide the scope of the Second Amendment’s

protection outside of the home, noting that in District of Columbia v. Heller, 554 U.S. 570

(2008), the Supreme Court focused on “the right of law-abiding, responsible citizens to use

arms in defense of hearth and home” as the “core protection” of the Second Amendment.

712 F.3d at 874-876. Instead, the court assumed for purposes of its decision that the

protection of the Second Amendment did extend outside of the home and that Woollard’s

rights under the Second Amendment had been infringed. The Woollard court, relying on

United States v. Chester, 628 F.3d 673 (4th Cir. 2010) and United States v. Masciandaro,

638 F.3d 458 (4th Cir. 2011), then correctly determined that the applicable standard of

constitutional review for Maryland’s handgun permit law (which concerns the ability to

carry a handgun outside the home) was intermediate scrutiny and that Maryland’s law

satisfied that standard. Plaintiff’s assertion that Woollard should be reconsidered and

overruled, in light of the Wrenn decision, is unwarranted.

       Although the Fourth Circuit’s controlling Woollard decision requires that this Court

dismiss the complaint with prejudice, it is worthwhile to note that subsequent published

studies present additional compelling support for the Fourth Circuit’s holding that there

exists a “reasonable fit” between Maryland’s “good and substantial reason” requirement

and the governmental objectives of protecting public safety and preventing crime. In

bringing this action, Plaintiffs are seeking to convert Maryland to a “shall issue” state,

where licensing officials have little to no discretion and where applicants need not show

“good and substantial reason” to have an unrestricted license to carry concealed handguns

                                             5
       Case 1:20-cv-03304-DKC Document 16-1 Filed 12/07/20 Page 6 of 8



in public. Recent studies have shown, however, that violent crime increases 12.3% after

states move from laws requiring a showing of a need to carry firearms in public places to

a more permissive system, with the effect increasing by 1.1% each year thereafter. John

Donohue Study discussed in Webster, et al. Firearms on College Campuses: Research

Evidence       and        Policy       Implications       (2016)       (available       at

https://www.jhsph.edu/research/centers-and-institutes/johns-hopkins-center-for-gun-

policy-and-research/ pdfs/GunsOnCampus.pdf). Another comprehensive study found that

shall-issue laws increase violent crime and murder, including a 13-15% increase in violent

crime after ten years and small increases in property crime and homicide. John Donohue,

Right to Carry laws and Violent Crime: a Comprehensive Assessment Using Panel Data

and a State Level Synthetic Controls Analysis (2017). Shall-issue laws are also associated

with an increase in aggravated assault generally and a 33% increase in gun-related

aggravated assault. Abhey Aneja & John Donohue, The Impact of Right to Carry Laws and

the NRC report: the Latest Lessons for the Empirical Evaluation of Law and Policy (2012)

(available at http://www.nber.org/papers/w18294.pdf).

      Other recent empirical evidence also strongly demonstrates that licensing laws

regulating the public carrying of guns, like Maryland's, substantially advance the state's

compelling interests in protecting its citizens from gun violence. Research shows that

handgun permit and licensing laws are “[t]he type of firearm policy most consistently

associated with curtailing the diversion of guns to criminals and for which some evidence

indicates protective effects against gun violence.” Daniel W. Webster & Garen J.

Wintemute, Effects of Policies Designed to Keep Firearms from High-Risk Individuals, 36

                                            6
           Case 1:20-cv-03304-DKC Document 16-1 Filed 12/07/20 Page 7 of 8



Ann.         Rev.       Pub.    Health      21,      34      (2015)      (available      at

https://www.annualreviews.org/doi/ful1/10.1       146/annurev-publhealth-031914-122516).

The vast majority of firearms-related homicides — approximately 90% in 2015 — were

committed with handguns. States where handgun licensing laws leave licensing officials

with little or no discretion (referred to as “shall-issue states”) are associated with

significantly higher rates of total (6.5%), firearm-related (8.6%), and handgun-related

(10.6%) homicide when compared with “may-issue” states like Maryland. See, e.g.,

Michael Siegel, et. al., Easiness of Legal Access to Concealed Firearm Permits and

Homicide        Rates      in   the      United     States    (2017)      (available     at

http://aiph.aphapublications.org/doi/ful1/10.2105/AJPH.2017.304057).2

       As discussed above, this Court is bound by the Fourth Circuit’s decision in

Woollard, and must dismiss this case with prejudice.




       2
        This Court may “may properly take judicial notice of matters of public record,”
United States ex rel. Oberg v. Pennsylvania Higher Educ. Assistance Agency, 745 F.3d
131, 136 (4th Cir. 2014), including “publicly available” statistics, Hall v. Virginia, 385
F.3d 421, 424 n.3 (4th Cir. 2004) (citing Papasan v. Allain, 478 U.S. 265, 268 n.1 (1986)).
                                             7
       Case 1:20-cv-03304-DKC Document 16-1 Filed 12/07/20 Page 8 of 8



                                     CONCLUSION

      For the reasons discussed above, Plaintiffs’ Complaint should be dismissed with

prejudice.



                                      BRIAN E. FROSH
                                      Attorney General of Maryland


                                             /s/
                                      MARK H. BOWEN (Fed. Bar # 10197)
                                      Assistant Attorney General
                                      1201 Reisterstown Road
                                      Baltimore, Maryland 21208
                                      410-653-4226 (tel.); 410-653-4270 (fax)
                                      mark.bowen@maryland.gov

Dated: December 7, 2020               Attorneys for Defendants




                                         8
